458 F.2d 1359
Peter J. McKAY, Plaintiff and Appellant,v.Wilbur J. COHEN, Secretary, Health, Education and Welfare,for the United States of America, Appellee.
No. 26108.
United States Court of Appeals,Ninth Circuit.
May 11, 1972.Rehearing Denied June 12, 1972.

Peter J. McKay, Appellant (argued), for plaintiff-appellant.
Brewster Q. Morgan, Asst. U. S. Atty., (argued) Bruce Babcock, Asst. U. S. Atty., John P. Hyland, Dwayne Keyes, U. S. Atty., Sacramento, Cal., for appellee.
Before CHAMBERS, ELY and GOODWIN, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is affirmed.